Citation Nr: 1827401	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  11-04 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to open a claim of entitlement to service connection for Hepatitis C.

2.  Whether new and material evidence has been received to open a claim of entitlement to service connection for esophageal cancer, to include throat cancer and malignant tracheal stenosis.

3.  Whether new and material evidence has been received to open a claim of entitlement to service connection for skin rashes.

4.  Whether new and material evidence has been received to open a claim of entitlement to service connection for lumps under the skin.

5.  Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and R.M.Q.


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1968 to September 1971, including service in the Republic of Vietnam.  He was the recipient of the Purple Heart Badge and the Combat Infantryman Badge.  He died in October 2012.  The appellant is his surviving spouse and has been substituted as the claimant, as discussed infra.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston Texas, and an April 2013 rating decision of the Pension Management Center in St. Paul, Minnesota.

The November 2009 rating decision denied reopening the previously-denied claim of service connection for Hepatitis C.  A timely Notice of Disagreement (NOD) was received in November 2009.  A Statement of the Case (SOC) was issued in January 2011.  A timely substantive appeal was received in February 2011.  The appellant was substituted as the claimant following the Veteran's death; and a Supplemental Statement of the Case (SSOC) was issued in March 2015.

The April 2013 rating decision denied service connection for malignant tracheal stenosis, claimed as throat cancer, and service connection for cause of death.  Such rating decision also denied reopening the previously-denied claims of service connection for esophageal cancer, skin rashes, and lumps under skin.  Jurisdiction was subsequently transferred to the RO in Houston, Texas.  The appellant filed a timely NOD, received in May 2013.  An SOC was issued in March 2015.  A timely substantive appeal was received in March 2015.

The appellant was afforded a hearing by videoconference in February 2018.  R.M.Q., the daughter of the appellant and Veteran, also testified.  A transcript is of record.

The issue of service connection for throat cancer, to include malignant tracheal stenosis, was the subject of the April 2013 rating decision.  However, it appears that, based upon the appellant's contentions, such was meant as an alternative theory of entitlement with respect to the issue of service connection for esophageal cancer.  Thus, as the previously denied claim of service connection for esophageal cancer is reopened and remanded below, the Board has recharacterized it to include throat cancer and malignant tracheal stenosis.  Given the appellant's assertions, the evidence of record, and the actions by the RO below, no prejudice to the appellant has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The appellant has been substituted as the claimant with regard to the issue of whether new and material evidence has been received to reopen the claim of service connection for Hepatitis C, based upon receipt of her November 2012 VA Form 21-534.  See 38 U.S.C. § 5121A; 38 C.F.R. §§ 3.1010(c) (2), 20.1106.  However, the issues of whether new and material evidence has been received to reopen claims of service connection for esophageal cancer, skin rashes, and lumps under skin were pending before the AOJ at the time of the Veteran's death but were treated as claims for accrued benefits.  The Board also notes that a VA Form 21-0847 Request for Substitution was received in February 2018.

In a Statement in Support of Claim, received in November 2009, the Veteran claimed service connection for skin rashes, lumps under the skin, and esophageal cancer.  An August 2010 rating decision, in relevant part, deferred decisions on such claims.  Although a January 2011 Report of General Information indicates that the Veteran wished to withdraw his claim of service connection for lumps under the skin, the RO eventually adjudicated such issue and the appellant has indicated her desire to pursue such claim.  A July 2012 rating decision denied service connection for skin rashes, esophageal cancer, and lumps under skin.  A VA Form 21-526b was received in August 2012, upon which the Veteran claimed service connection for throat cancer, to include as due to exposure to herbicide agents, and requested to reopen the previously-denied claims of service connection for esophageal cancer, skin rashes, and lumps under skin, to include as due to exposure to herbicide agents.  Rather than file an NOD, the Veteran requested that such denied claims be reopened.  Although he also requested to reopen the previously-denied claim of service connection for Hepatitis C, such issue was already on appeal, as discussed above.  Before a rating decision could be issued, however, the Veteran died in October 2012.  Such claims were thus adjudicated by the RO for the purposes of accrued benefits with the appellant as the claimant.

Although the RO is to adjudicate the issue of substitution in the first instance and has not yet done so with respect to these issues, the appellant was the Veteran's wife and is thus a proper substitute claimant for such claims.  See 38 U.S.C. § 5121A; 38 C.F.R. §§ 3.1000(a) (1) - (5), 3.1010(c), (d).  Thus, as the appellant has already been substituted as the claimant with respect to the issue of whether new and material evidence has been received to reopen the claim of service connection for Hepatitis C, and because doing so will not result in any prejudice to the appellant, the Board grants the appellant's request for substitution.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that where the Board addresses a question that has not been addressed by the RO, it must consider whether there is any prejudice to the claimant).

The issues of entitlement to service connection for (1) Hepatitis C; (2) esophageal cancer, to include throat cancer and malignant tracheal stenosis; (3) skin rashes; (4) lumps under the skin; and (5) cause of the Veteran's death are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2008 rating decision, the RO denied service connection for Hepatitis C.  The Veteran was duly notified of the RO's determination and his appellate rights but he did not appeal within the applicable time period, nor was new and material evidence received in the year following notification of the decision.

2.  Evidence received since the final July 2008 rating decision denying service connection for Hepatitis C relates to an unestablished fact necessary to substantiate the claim and, presuming its credibility, raises a reasonable possibility of substantiating the service connection claim for Hepatitis C.

3.  In a July 2012 rating decision, the RO denied service connection for esophageal cancer, skin rashes, and lumps under skin.  The Veteran was duly notified of the RO's determination and his appellate rights but he did not appeal within the applicable time period, nor was new and material evidence received in the year following notification of the decision.

4.  Evidence received since the final July 2012 rating decision denying service connection for esophageal cancer relates to an unestablished fact necessary to substantiate the claim and, presuming its credibility, raises a reasonable possibility of substantiating the service connection claim for esophageal cancer.

5.  Evidence received since the final July 2012 rating decision denying service connection for skin rashes relates to an unestablished fact necessary to substantiate the claim and, presuming its credibility, raises a reasonable possibility of substantiating the service connection claim for skin rashes.

6.  Evidence received since the final July 2012 rating decision denying service connection for lumps under skin relates to an unestablished fact necessary to substantiate the claim and, presuming its credibility, raises a reasonable possibility of substantiating the service connection claim for lumps under skin.


CONCLUSIONS OF LAW

1.  The July 2008 rating decision denying the claim of service connection for Hepatitis C is final.  38 U.S.C. § 7105(c) (2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  New and material evidence has been received to warrant reopening of the previously denied claim of service connection for Hepatitis C.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The July 2012 rating decision denying the claims of service connection for esophageal cancer, skin rashes, and lumps under skin is final.  38 U.S.C. § 7105(c) (2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

4.  New and material evidence has been received to warrant reopening of the previously denied claim of service connection for esophageal cancer.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  New and material evidence has been received to warrant reopening of the previously denied claim of service connection for skin rashes.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).

6.  New and material evidence has been received to warrant reopening of the previously denied claim of service connection for lumps under skin.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

III.  New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  See 38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118; but see Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to a claimant is not new and material).

In a July 2008 rating decision, the RO denied service connection for Hepatitis C because there was no evidence of a nexus between his current Hepatitis C and his active service, to include exposure to herbicide agents.  The Veteran was duly informed of this decision in a July 2008 letter, but he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of such letter.  Thus, the determination is final.

In a July 2012 rating decision, the RO denied service connection for esophageal cancer, skin rashes, and lumps under skin because there was no evidence of a nexus between his current disabilities and his active service, to include exposure to herbicide agents.  The Veteran was duly informed of this decision in a July 2012 letter, but he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of such letter.  Thus, the determinations are final.

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  

In order to determine whether new and material evidence has been received, the Board has reviewed the entire record, with particular attention to the additional evidence received since the last final rating decisions in July 2008 and July 2012.  

During the February 2018 Board hearing, the appellant contended that the Veteran contracted Hepatitis C after he sustained injuries from stepping on a punji stick in Vietnam and from subsequent blood transfusions.  See hearing transcript page 4.  R.M.Q. testified that doctors who treated the Veteran thought that there was some connection between the Veteran's throat cancer and Agent Orange, although they did not directly state that exposure to Agent Orange caused such cancer.  It was noted that two of the Veteran's sons had spina bifida and received VA wheelchairs due to the connection to Agent Orange exposure.  R.M.Q. also testified that doctors indicated that there may be a connection between the Veteran's blood transfusions and his contracting of Hepatitis C, although Hepatitis C was unknown at the time of such transfusions.  Id., page 5.  At the time of the Veteran's first esophageal surgery, the doctors told the appellant and R.M.Q. that the Veteran's contracting of Hepatitis C could very well have been because of his blood transfusions.  Id.  

This evidence is new, as the evidence before the RO at the time of its July 2008 rating decision did not include evidence of a nexus between the appellant's active service, to include exposure to herbicide agents, and his Hepatitis C, esophageal cancer, skin rashes, and lumps under skin.  Further, presuming its credibility, it is material, as it relates to an unestablished fact necessary to substantiate the claim.  Service connection was denied, in part, because there was no nexus between an in-service event, disease, or injury and such disorders.  

The Board finds that the additional evidence discussed above, when presumed credible, relates to unestablished facts necessary to substantiate the claim and would be sufficient to trigger VA's duty to provide a medical examination.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination should be provided).  As the Veteran is unfortunately deceased, an examination cannot be performed; thus, a medical opinion will be ordered in its place.

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the appellant's previously denied claims of service connection for Hepatitis C, esophageal cancer, skin rashes, and lumps under skin are reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the previously denied claim of entitlement to service connection for Hepatitis C has been reopened.

New and material evidence having been received, the previously denied claim of entitlement to service connection for esophageal cancer has been reopened.

New and material evidence having been received, the previously denied claim of entitlement to service connection for skin rashes has been reopened.

New and material evidence having been received, the previously denied claim of entitlement to service connection for lumps under skin has been reopened.


REMAND

The Veteran's October 2012 death certificate states that he died of acute respiratory failure, secondary to pleural effusion, due to pneumonia with lung abscess, due to metastatic adenocarcinoma of esophagus.  A significant condition contributing to death, but not resulting in the underlying cause, was acute renal failure.

The appellant contends that the Veteran developed Hepatitis C, esophageal cancer, to include throat cancer and malignant tracheal stenosis, skin rashes, and lumps under the skin, as a result of his active service, to include exposure to herbicide agents in Vietnam.  She also contends that the cause of the Veteran's death was related to his active service.

As noted above, VA's duty to obtain a medical opinion has been triggered by the receipt of new and material evidence for the claims of service connection for Hepatitis C, esophageal cancer, to include throat cancer and malignant tracheal stenosis, skin rashes, and lumps under the skin.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition to obtaining etiological opinions regarding such, a medical opinion as to whether the cause of the Veteran's death was related to his active service should also be obtained.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain opinions from an appropriate VA physician(s) as to whether it is at least as likely as not (50 percent or greater probability) that:

(a) Hepatitis C was incurred in, or is otherwise causally related to, the Veteran's active service, to include his legally presumed exposure to herbicide agents in Vietnam and/or his documented punji stick wound.

(b) esophageal cancer, throat cancer, and/or malignant tracheal stenosis was incurred in, or is otherwise causally related to, the Veteran's active service, to include exposure to his legally presumed exposure herbicide agents in Vietnam and/or his documented punji stick wound.

(c) skin rashes were incurred in, or are otherwise causally related to, the Veteran's active service, to include exposure to his legally presumed exposure herbicide agents in Vietnam and/or his documented punji stick wound.

(d) lumps under skin were incurred in, or are otherwise causally related to, the Veteran's active service, to include exposure to his legally presumed exposure herbicide agents in Vietnam and/or his documented punji stick wound.

Access to the Veteran's claims file must be provided to the clinician(s) for review and the clinican(s) must provide a rationale for the opinions.  In providing the requested opinions, the clinician(s) should review the relevant evidence of record, to include:  (a) the appellant's contentions during the February 2018 hearing that the Veteran contracted Hepatitis C from a punji stick wound and/or subsequent blood transfusions; (b) R.M.Q.'s February 2018 testimony that the Veteran's treating physicians thought there may be a connection between the Veteran's blood transfusions and Hepatitis C because Hepatitis C was unknown at the time of the infusions; (c) R.M.Q.'s February 2018 testimony that the Veteran's treating physicians indicated that there was some connection between the Veteran's throat cancer and exposure to Agent Orange; (d) the February 2015 medical opinion regarding the nature and etiology of Hepatitis C; (e) the October 2012 death certificate, (f) the June 2010 letters from Dr. D.C. stating that the two of the Veteran's sons have had severe spina bifida since birth; and (g) the Veteran's September 1971 separation examination report.

It should be noted that exposure to herbicide agents has been conceded due to the Veteran's in-country Vietnam service, two of the Veteran's sons have spina bifida and the Veteran was service-connected for punji stick wound to the right lower leg with peroneal nerve palsy.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the benefits sought on appeal remain denied, a Supplemental Statement of the Case must be provided to the appellant and her representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


